DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.

Response to Amendment
As a result of the Amendment filed on RCE, claims 1 and 3-8 are pending. Claims 1, 7 and 8 are amended. Claim 2 was previously canceled. 

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record does not disclose an information processing apparatus connected to a manipulation device including a plurality of manipulation members, the information processing apparatus comprising the combination of: 
a manipulation receiving section switching between a first operation mode in which manipulations by the user of the plurality of manipulation members are processed by the main program, and not the sub-program, as manipulation inputs for the main program actions of the user in the main program application, and a second operation mode in which manipulations by the user for predetermined some manipulation members are processed by the sub-program, and not the main program, as manipulation inputs for the sub-program actions of the user in the sub-program application, wherein:
the plurality of manipulation members includes a touch pad detecting a position of an object on a detection area, and at least one manipulation button, and the predetermined some manipulation members include the touch pad but not the at least one manipulation button, 
the manipulation receiving section switches from the first operation mode to the second operation mode upon receipt of at least one specific movement of an object on the touch pad
and in the second operation mode, the main program continues to operate in response to manipulations by the user of the at least one manipulation button, but not in response to the touch 2U.S. Application No.: 16/691,778Attorney Docket 545-714pad, and the sub-program simultaneously operates in response to the touch pad, but not in response to the at least one manipulation button.

The prior art of record is cited as relevant to the Field of the Invention, relating to a main program and sub-program being simultaneously operated in a display device comprising touch controls. However, the prior art does not teach the particular negative limitations and exclusive OR functions described above in claim 1.     
For example, the previously cited reference of Kwak (US 2016/0291865 A1) teaches a user terminal device that runs multiple programs (Fig. 18-24, main are, #1010;  sub area, #1020) and touch panel input (Fig. 11, Detailed Description, [0173]), but does not teach “the plurality of manipulation members includes a touch pad detecting a position of an object on a detection area, and at least one manipulation button, and the predetermined some manipulation members include the touch pad but not the at least one manipulation button” and “in the second operation mode, the main program continues to operate in response to manipulations by the user of the at least one manipulation button, but not in response to the touch pad, and the sub-program simultaneously operates in response to the touch pad, but not in response to the at least one manipulation button.”  The previously cited reference of Cannon (US 2009/0298585 A1) discloses inputs with both touch pads and manipulation buttons (Fig. 2, input controls, #224; game controller, #214) and within a game system display (Fig. 2, game console, #206; main display, #204) but does not teach the features of the sub-program being a separate program and the manipulation members being processed by the main program and not the sub-program.
The newly cited references of Young (US 2015/0256895 A1) and Clavin (CN 102968183 A) are relevant to the Field of the Invention and teach the general structural elements but not relational aspects of the claimed invention. For example, Young teaches controlling multiple applications on a display device with a control device (Fig. 3, control device, #108; display device, #102; See also Summary, [0004-0010]) but does not teach the particular modes where the manipulation button controls the main program and not the sub-program while the touch pad controls the sub-program but not the main-program. Clavin also teaches an input device with independent touch pad and button controls (See inter alia Figs. 11- 15) but does not show the combination of claimed features of “a manipulation receiving section switching between a first operation mode in which manipulations by the user of the plurality of manipulation members are processed by the main program, and not the sub-program, as manipulation inputs for the main program actions of the user in the main program application, and a second operation mode in which manipulations by the user for predetermined some manipulation members are processed by the sub-program, and not the main program, as manipulation inputs for the sub-program actions of the user in the sub-program application”,  “wherein: the plurality of manipulation members includes a touch pad detecting a position of an object on a detection area, and at least one manipulation button, and the predetermined some manipulation members include the touch pad but not the at least one manipulation button”, “the manipulation receiving section switches from the first operation mode to the second operation mode upon receipt of at least one specific movement of an object on the touch pad” and “in the second operation mode, the main program continues to operate in response to manipulations by the user of the at least one manipulation button, but not in response to the touch 2U.S. Application No.: 16/691,778Attorney Docket 545-714pad, and the sub-program simultaneously operates in response to the touch pad, but not in response to the at least one manipulation button.”
Furthermore, it would not have been obvious to one of ordinary skill in the art to have modified the prior art, alone or in combination, to arrive at the claimed invention. This is because there is insufficient teaching, suggestion or motivation within the prior art to make such a modification to provide the particular negative limitations and exclusive OR functions relating to the main program, sub-program, first operation mode, second operation mode, touch pad and manipulation buttons.  Finally, the prior art teaches away from the claimed invention because it shows preferred embodiments where both programs are controlled with touch controls (See Kwak and Young), or uses manipulation buttons and the touch pad for separate operations within the same program (See Cannon and Clavin).
Claims 7 and 8 are independent claims for an information processing method executed by a computer and a non-transitory, computer readable storage medium containing a program, respectively, that both recite elements similar to that of claim 1. Thus, claims 7 and 8 are allowed for the same reasons as claim 1 above. The remaining claims are dependent off of claim 1 and are allowed as a result of their dependencies.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626